OPINION OF THE COURT
DALE ROSS, Circuit Judge.
This Cause comes before this Court on Appellee’s Motion to Dismiss for Failure to File Timely Brief and being fully advised in the premises, this Court herein denies Appellant’s Motion for Extension of Time to File Brief and grants Appellee’s Motion to Dismiss.
The Appellant in this case filed a Notice of Appeal of a County Court decision on April 5, 1989. The Appellant’s initial brief was due on June 15, 1989. However, the Appellant failed to file the brief at said time and neglected to file a Motion for an Extension of Time within the prescribed period. The Appellant filed a belated Motion for Extension of Time on June 26, 1989. On June 29, 1989, Appellant filed its *75brief. Subsequently, on July 10, 1989 Appellee filed a Motion to Dismiss Appeal or to Strike Appellant’s Brief for failure to file the brief before the deadline. Later, Appellant filed a legally insufficient Motion to Supplement Record on Appeal. After a hearing to consider said motion, this Court denied Appellant’s request.
This Court now dismissed this appeal pursuant to Rule 9.410, Florida Rules of Appellate Procedure. Rule 9.410 allows dismissal of proceedings for violations of the procedure rules governing appeals. Appellant’s failure to file an initial brief within 70 days of filing the notice, its failure to file a motion for extension of time within that period, and its failure to provide adequate reasons for the granting of said extension in its belated request, constitutes a violation of Rule 9.110(f). A Court may dismiss an appeal for failure to file a brief. Seicegood v Florida Department of Transportation, 394 So.2d 1111 (Fla. 1st DCA 1981); Kerr McGee Chemical Corp. v Lipford, 395 SO.2d 249 (Fla. 1st DCA).
Accordingly, it is ORDERED AND ADJUDGED that this appeal be dismissed.
DONE AND ORDERED at Fort Lauderdale, Broward County, Florida, on this 29th day of August, 1989.